DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The examiner points out that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114.
Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. For purposes of expediting prosecution, the Examiner has addressed all limitations following the phrase "configured to".
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) in view of Teradaira et al. (US 2009/0296049).
Regarding claim 1, Dobschal discloses, a display system for providing light rays toward an eye of a viewer (Figs. 1-2, 4 and 17-20), the display system comprising: 
a display device (5) comprising an array of pixels (6); 
a set of one or more lenses (8) configured to receive light rays from the display device; 
a light pipe (3); 
an in-coupling optical element (3, “F3”, and 19) configured to receive light rays (Para. 0062, and see 10, “F3”) from said set of one or more lenses and redirect said projected light rays into said light pipe having three or more sides (3, 10, 11, 14) and at least a portion of surfaces (12, 15, 20) of the sides of said light pipe are reflective by coating or total internal reflection (Para. 0062-0063); 
an out-coupling light guide (3, 13, 14); and 
one or more mirrors (12, 20) configured to reflect light rays from an exit portion of said light pipe into said out-coupling light guide (Para. 0062-0064); 
wherein said one or more mirrors include at least a first Fresnel reflector (Para. 0075) that comprises a plurality of saw-tooth shaped grating elements (12, 15, 22) configured to reflect rays into said out-coupling light guide, and said out-coupling light guide includes a second Fresnel reflector that comprises plurality of saw-tooth shaped grating elements (12, 15, 22).
Dobschal does not explicitly disclose the set of one or more lenses configured to receive light rays from respective pixels of the display device and project said light rays such that respective angles of at least two projected light rays are proportional to a respective distance, from a center of said array of pixels, of different respective pixels from which the projected light rays are received.
Teradaira teaches, from the same field of endeavor that in a display system that it would have been desirable to make the set of one or more lenses (30 of Fig., 19) configured to receive light rays from respective pixels of the display device (Para. 0116-0117) and project said light rays such that respective angles of at least two projected light rays are proportional to a respective distance, from a center of said array of pixels, of different respective pixels from which the projected light rays are received (Para. 0116-0117 and see 32, 34 of Fig. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the set of one or more lenses configured to receive light rays from respective pixels of the display device and project said light rays such that respective angles of at least two projected light rays are proportional to a respective distance, from a center of said array of pixels, of different respective pixels from which the projected light rays are received as taught by the display system of Teradaira in the display system of Dobschal since Teradaira teaches it is known to include these features in a display system for the purpose of providing a display system with enhanced illumination uniformity and reduced loss of light quality and image distortions.
Regarding claim 2, Dobschal in view of Teradaira discloses and teaches as set forth above, and Dobschal further discloses, the in-coupling optical element comprises a prism (3, “F3” and 19), and said set of one or more lenses is telecentric, where principal rays emitted from pixels of the display device are substantially perpendicular to the surface of said display device and the principal rays cross each other within or in proximity to said prism (Para. 0003 and 0061).
Regarding claim 3, Dobschal in view of Teradaira discloses and teaches as set forth above, and Dobschal further discloses, the in-coupling optical element comprises a prism (3, “F3” and 19), said prism has a reflective surface configured to receive light rays from said set of one or more lenses and to reflect the light rays into said light pipe, and a normal vector of the reflective surface is between 15 and 45 degrees with respect to an optical axis of said set of one or more lenses (see 3, “F3” and 19).
Regarding claim 4, Dobschal in view of Teradaira discloses and teaches as set forth above, and Dobschal further discloses, the in-coupling optical element comprises a prism, said prism has a reflective surface configured to receive light rays from said set of one or more lenses and to reflect the light rays into said light pipe, and a normal vector of the reflective surface is configured to rotate to form an angle between 30 and 60 degrees with respect to a long side of said light pipe (see 3, “F3” and 19).
Regarding claim 7, Dobschal in view of Teradaira discloses and teaches as set forth above, and Dobschal further discloses, the grating elements of said first Fresnel reflector are curved on a surface of a triangular prism in saw-tooth shape and said surface is tilted between 15 and 45 degrees with respect to a top surface of said light pipe and a normal vector of the first Fresnel reflector is set so that a light ray parallel to an optical axis of said set of one or more lenses is substantially parallel to a normal vector of the top surface of said light pipe (see 12, 15, 20).
Regarding claim 9, Dobschal in view of Teradaira discloses and teaches as set forth above, and Dobschal further discloses, the out-coupling light guide has a slant side forming a prism where light rays are able to enter and a normal vector of the slant side is between 15 and 45 degrees with respect to a top surface of said light pipe to enable light rays from said one or more mirrors to be reflected into said out-coupling light guide (see, 12, 15, 20).
Regarding claim 10, Dobschal in view of Teradaira discloses and teaches as set forth above, and Dobschal further discloses, the out-coupling light guide has a slant side forming a prism where light rays enter and the normal vector of the slant side is between 15 and 45 degrees with respect to a top surface of said light pipe to enable light rays from said one or more mirrors to be reflected into said out-coupling light guide (3, 13, 14).
Regarding claim 11, Dobschal in view of Teradaira discloses and teaches as set forth above, and Dobschal further discloses, the second Fresnel reflector includes a grating region that includes multiple saw-tooth shaped grating elements configured to reflect light rays from said one or more mirrors toward the eye of the viewer and flat regions between the saw-tooth shaped grating elements (12, 15, 20), where no saw-tooth shaped grating elements exist in the flat regions (see Fig. 2), and the out-coupling light guide reflects the light rays by total internal reflection and is substantially transparent so that external light can reach the viewer's eye, and the grating region includes a reflective coating (Para. 0062-0064).
Regarding claim 12, Dobschal in view of Teradaira discloses and teaches as set forth above, and Dobschal further discloses, the second Fresnel reflector includes a grating region that includes multiple saw-tooth shaped grating elements configured to reflect light rays from said one or more mirrors toward the eye of the viewer and flat regions between the saw-tooth shaped grating elements, where dual reflections by both the flat regions and the saw-tooth shaped grating elements are prevented by light absorbing areas (12, 15, 20).
Regarding claim 13, Dobschal in view of Teradaira discloses and teaches as set forth above, and Dobschal further discloses, at least one of said light pipe and/or said out-coupling light guide includes one or more layers that are configured to at least partially reflect light to reduce unilluminated areas (Para. 0123-0124).
Regarding claim 14, Dobschal in view of Teradaira discloses and teaches as set forth above, and Dobschal further discloses, a surface of said out-coupling light guide includes a curved envelope of multiple flat surfaces so that internally reflected light beams have the same angles as those of a flat surface (see 12, 20).

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) in view of Teradaira et al. (US 2009/0296049) as applied to claim 1 above, and further in view of Martinez et al. (US 2017/0293143).
Dobschal in view of Teradaira remains as applied to claim 1 above.
Dobschal in view of Teradaira does not disclose the in-coupling optical element comprises a prism, and a refractive index of said prism is over 1.4, and a refractive index of said light pipe is over 1.4, and a size of the exit portion varies based at least in part on a location of the exit portion along a long side of said light pipe.
Martinez teaches, from the same field of endeavor that in a display system that it would have been desirable to make the in-coupling optical element comprises a prism, and a refractive index of said prism is over 1.4 (Para. 0019), and a refractive index of said light pipe is over 1.4, and a size of the exit portion varies based at least in part on a location of the exit portion along a long side of said light pipe (Para. 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the in-coupling optical element comprises a prism, and a refractive index of said prism is over 1.4, and a refractive index of said light pipe is over 1.4, and a size of the exit portion varies based at least in part on a location of the exit portion along a long side of said light pipe as taught by the display system of Martinez in the combination of Dobschal in view of Teradaira since Martinez teaches it is known to include these features in a display system for the purpose of providing a display system with reduced aberrations and improved efficiency and image quality.
Regarding claim 8, Dobschal, Teradaira and Martinez discloses and teaches as set forth above, and Martinez further teaches, from the same field of endeavor that in a display system that it would have been desirable to make the in-coupling optical element comprises a prism, and a refractive index of said prism is over 1.3, a refractive index of said out-coupling light guide is over 1.3, and the refractive index of said prism is substantially equal to the refractive index of said light guide (Para. 0019).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make in-coupling optical element comprises a prism, and a refractive index of said prism is over 1.3, a refractive index of said out-coupling light guide is over 1.3, and the refractive index of said prism is substantially equal to the refractive index of said light guide as taught by the display system of Martinez in the display system of Dobschal since Martinez teaches it is known to include these features in a display system for the purpose of providing a display system with reduced aberrations and improved efficiency and image quality.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) in view of Teradaira et al. (US 2009/0296049) as applied to claim 1 above, and further in view of Liu et al. (US 2014/0204185).
Dobschal in view of Teradaira remains as applied to claim 1 above.
Dobschal in view of Teradaira does not disclose angles of multiple saw-tooth shaped grating elements of said second Fresnel reflector of said out-coupling light guide vary by location so that an image is focused at a finite distance, and a plurality of sets of the display system overlaid so that images at multiple distances are viewable.
Liu teaches, from the same field of endeavor that in a display system that it would have been desirable to make angles of multiple saw-tooth shaped grating elements of said second Fresnel reflector of said out-coupling light guide vary by location so that an image is focused at a finite distance (Para. 0050), and a plurality of sets of the display system overlaid so that images at multiple distances are viewable (Para. 0050).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the angles of multiple saw-tooth shaped grating elements of said second Fresnel reflector of said out-coupling light guide vary by location so that an image is focused at a finite distance, and a plurality of sets of the display system overlaid so that images at multiple distances are viewable as taught by the display system of Liu in the combination of Dobschal in view of Teradaira since Liu teaches it is known to include these features in a display system for the purpose of providing a display system that allows a user to adequately view images without occlusion.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) in view of Teradaira et al. (US 2009/0296049) as applied to claim 1 above, and further in view of Akutsu et al. (US 2013/0128611).

Dobschal in view of Teradaira remains as applied to claim 1 above.
Dobschal in view of Teradaira does not disclose a plurality of waveguides integrated into a single waveguide using one or more dichroic filters and at least one dichroic cross prism, and at least one of said light guide and/or said light pipe is coated with a holographic optical element, a diffractive optical element, or a multi-layer thin film so that a total internal reflection angle is reduced to enlarge a field of view of the display system. 
Akutsu teaches, from the same field of endeavor that in a display system a plurality of waveguides integrated into a single waveguide using one or more dichroic filters and at least one dichroic cross prism (see 265 of Fig. 21 and 503 of Fig. 32), and at least one of said light guide and/or said light pipe is coated with a holographic optical element, a diffractive optical element, or a multi-layer thin film so that a total internal reflection angle is reduced to enlarge a field of view of the display system (Para. 0230 and 340, 350 of Fig. 22A and 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a plurality of waveguides integrated into a single waveguide using one or more dichroic filters and at least one dichroic cross prism, and at least one of said light guide and/or said light pipe is coated with a holographic optical element, a diffractive optical element, or a multi-layer thin film so that a total internal reflection angle is reduced to enlarge a field of view of the display system as taught by the display system of Akutsu in the combination of Dobschal in view of Teradaira since Akutsu teaches it is known to include these features in a display system for the purpose of providing a display system with reduced weight and size and enhanced image quality.
Regarding claim 19, Dobschal, Teradaira and Akutsu discloses and teaches from the same field of endeavor that in a display system that it would have been desirable to make at least one of said light guide and/or said light pipe (330, 331, 333) comprises a lower refractive index material adjacent to said in-coupling optical element (see Fig. 22A and 23) and a higher refractive index material (350) within or in proximity to the out-coupling light guide.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make at least one of said light guide and/or said light pipe comprises a lower refractive index material adjacent to said in-coupling optical element and a higher refractive index material within or in proximity to the out-coupling light guide as taught by the display system of Akutsu in the display system of Dobschal since Akutsu teaches it is known to include these features in a display system for the purpose of providing a display system with reduced weight and size and enhanced image quality.
Regarding claim 20, Dobschal, Teradaira and Akutsu discloses and teaches from the same field of endeavor that in a display system that it would have been desirable to make the light guide is laminated with higher refractive index material than a refractive index of said light guide (see 330, 331, 333 and 350), and said second Fresnel reflector is formed on the higher refractive index material (350).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the light guide is laminated with higher refractive index material than a refractive index of said light guide, and said second Fresnel reflector is formed on the higher refractive index material as taught by the display system of Akutsu in the display system of Dobschal since Akutsu teaches it is known to include these features in a display system for the purpose of providing a display system with reduced weight and size and enhanced image quality.
Regarding claim 21, Dobschal, Teradaira and Akutsu discloses and teaches from the same field of endeavor that in a display system that it would have been desirable to make the in-coupling optical element comprises a first optical element comprising at least one of a holographic optical element (HOE) and/or a diffractive optical element (DOE) (340) aligned so that a subtending angle of diffracted light beams is lower than a subtending angle of incoming light beams (Para. 0233), and a second optical element comprises at least one of a HOE and/or DOE (350) placed in the light guide to receive light from the light pipe and the second optical element is aligned so that a subtending angle of outgoing light beams is larger than the subtending angle of the incoming light beams, and an angle of outgoing light from a normal direction of the second optical element is substantially equal to an angle of incoming light to a normal direction of the first optical element for a light beam from a same pixel (Para. 0236).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the in-coupling optical element comprises a first optical element comprising at least one of a holographic optical element (HOE) and/or a diffractive optical element (DOE) aligned so that a subtending angle of diffracted light beams is lower than a subtending angle of incoming light beams, and a second optical element comprises at least one of a HOE and/or DOE placed in the light guide to receive light from the light pipe and the second optical element is aligned so that a subtending angle of outgoing light beams is larger than the subtending angle of the incoming light beams, and an angle of outgoing light from a normal direction of the second optical element is substantially equal to an angle of incoming light to a normal direction of the first optical element for a light beam from a same pixel as taught by the display system of Akutsu in the display system of Dobschal since Akutsu teaches it is known to include these features in a display system for the purpose of providing a display system with reduced weight and size and enhanced image quality.

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dobschal et al. (US 2017/0045743) in view of Teradaira et al. (US 2009/0296049), and further in view of Schowengerdt et al. (US 2018/0052277; already of record).
Regarding claim 22, Dobschal discloses, a display system (Figs. 1-2, 4 and 17-20) comprising: 
a display device (5) comprising an array of pixels (6); 
a set of one or more lenses (8) configured to receive light rays from the display device; 
an in-coupling optical element (3, “F3”, and 19) configured to receive light rays (Para. 0062, and see 10, “F3”) from said set of one or more lenses and redirect said projected light rays; 
an out-coupling light guide (3, 13, 14) configured to receive light rays from the display device; and 
one or more mirrors (12, 20) configured to reflect said redirected light rays into said out-coupling light guide (Para. 0062-0064.
Dobschal does not explicitly disclose the set of one or more lenses configured to receive light rays from respective pixels of the display device and project said light rays such that respective angles of at least two projected light rays are proportional to a respective distance, from a center of said array of pixels, of different respective pixels from which the projected light rays are received.
Teradaira teaches, from the same field of endeavor that in a display system that it would have been desirable to make the set of one or more lenses (30 of Fig., 19) configured to receive light rays from respective pixels of the display device (Para. 0116-0117) and project said light rays such that respective angles of at least two projected light rays are proportional to a respective distance, from a center of said array of pixels, of different respective pixels from which the projected light rays are received (Para. 0116-0117 and see 32, 34 of Fig. 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the set of one or more lenses configured to receive light rays from respective pixels of the display device and project said light rays such that respective angles of at least two projected light rays are proportional to a respective distance, from a center of said array of pixels, of different respective pixels from which the projected light rays are received as taught by the display system of Teradaira in the display system of Dobschal since Teradaira teaches it is known to include these features in a display system for the purpose of providing a display system with enhanced illumination uniformity and reduced loss of light quality and image distortions.
Dobschal in view of Teradaira does not disclose a diffractive optical element (DOE) in at least one of the in-coupling optical element or the out-coupling light guide configured to use 7.sup.th order diffraction for light including a blue spectral component, 6.sup.th order diffraction for light including a green spectral component, and 5.sup.th order diffraction for light including a red spectral component.
	Schowengerdt teaches, from the same field of endeavor that in a display system that it would have been desirable to include a diffractive optical element (DOE) in at least one of the in-coupling optical element or the out-coupling light guide configured to use 7.sup.th order diffraction for light including a blue spectral component, 6.sup.th order diffraction for light including a green spectral component, and 5.sup.th order diffraction for light including a red spectral component (Para. 0270-0271 and see Figs. 13-14).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a diffractive optical element (DOE) in at least one of the in-coupling optical element or the out-coupling light guide configured to use 7.sup.th order diffraction for light including a blue spectral component, 6.sup.th order diffraction for light including a green spectral component, and 5.sup.th order diffraction for light including a red spectral component as taught by the display system of Schowengerdt in the combination of Dobschal in view of Teradaira since Schowengerdt teaches it is known to include these features in a display system for the purpose of providing a display system with improved image uniformity, quality, contrast and resolution.
Regarding claim 23, Dobschal, Teradaira and Schowengerdt discloses and teaches as set forth above, and Schowengerdt further teaches, from the same field of endeavor that in a display system that it would have been desirable to include a light pipe (1210, 1220, 1230) configured to couple light between a first DOE (1212, 1222, 1232) in the in-coupling optical element and a second DOE (1250, 1252, 1254) in the out-coupling light guide.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a light pipe configured to couple light between a first DOE in the in-coupling optical element and a second DOE in the out-coupling light guide as taught by the display system of Schowengerdt in the combination of Dobschal in view of Teradaira since Schowengerdt teaches it is known to include these features in a display system for the purpose of providing a display system with improved image uniformity, quality, contrast and resolution.
Regarding claim 24, Dobschal, Teradaira and Schowengerdt discloses and teaches as set forth above, and Schowengerdt further teaches, from the same field of endeavor that in a display system that it would have been desirable to include an optical element with an electronically controllable focal distance (Para. 0702).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an optical element with an electronically controllable focal distance as taught by the display system of Schowengerdt in the combination of Dobschal in view of Teradaira since Schowengerdt teaches it is known to include these features in a display system for the purpose of providing a display system with improved.
Regarding claim 25, Dobschal, Teradaira and Schowengerdt discloses and teaches as set forth above, and Schowengerdt further teaches, from the same field of endeavor that in a display system that it would have been desirable to make the optical element with an electronically controllable focal distance is configured to display multiple images at multiple respective distances sequentially synchronized with the display device (Para. 0257 and see Figs. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the optical element with an electronically controllable focal distance is configured to display multiple images at multiple respective distances sequentially synchronized with the display device as taught by the display system of Schowengerdt in the combination of Dobschal in view of Teradaira since Schowengerdt teaches it is known to include these features in a display system for the purpose of providing a display system with improved.
Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sharma et al. (US 2020/0259307) and Suzuki et al. (US 2001/0050758) discloses a display system that includes a display system, a set of one or more lenses configured to receive light rays from respective pixels of the display device and project said light rays such that respective angles of at least two projected light rays are proportional to a respective distance, from a center of said array of pixels, of different respective pixels from which the projected light rays are received, and a light pipe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/08/2022